Citation Nr: 1643948	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to July 1992.

These matters came to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to service connection for asthma, sinus disability, sleep apnea, and headaches.  A notice of disagreement was filed in September 2011 and a statement of the case was issued in November 2012.  In January 2013, the Veteran filed a substantive appeal with regard to the asthma, sinus, and sleep apnea issues.  

The Veteran testified at a September 2014 Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

In February 2015, the Board remanded the asthma, sinus, and sleep apnea issues.  In a June 2015 rating decision, the Appeals Management Center (AMC) granted service connection for a sinus condition, assigning a 30 percent disability rating, effective November 10, 2011.  The grant of service connection for a sinus condition constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that asthma manifested during service or is otherwise related to the Veteran's active service, or is due to or aggravated by a service-connected disability.


2.  A current disorder of sleep apnea is not shown by the pertinent evidence, and the weight of the evidence is against a finding that a sleep disorder manifested during service or is otherwise related to the Veteran's active service, or is due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent letters in July 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the asthma and sleep apnea claims, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to the claimed disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, |
1 Vet. App. 49, 53 (1990). 

The Veteran asserts that he struck his face in an in-service automobile accident in 1985.  Service treatment records reflect that in or about 1986 he sustained trauma to his nose with resultant airway obstruction and internal and external nasal deformity.  In January 1988, he underwent correction of this nasal septal deformity and external saddle nose deformity; he underwent septorhinoplasty with conchal cartilage graft.  04/27/1999 VBMS, STR-Medical at 15.  Service treatment records do not reflect any complaints, treatment, or diagnoses of asthma or sleep apnea.  On June 1988 and January 1992 Reports of Medical Examination, the Veteran's 'lungs and chest' were clinically evaluated as normal.  Id. at 9, 11.  A January 1992 Report of Medical History reflects that the Veteran checked the 'No' boxes for 'asthma,' 'shortness of breath,' and 'frequent trouble sleeping.'  Id. at 7.  The examiner noted that he had a full recovery from his nose fracture and he had good air flow.  Id. at 8.  

Service connection is in effect for postoperative nasal fracture with history of recurring nosebleeds, recharacterized as deviated nasal septum in an October 2012 rating decision, and a sinus condition associated with his deviated nasal septum.  

The Veteran asserts that he suffers from breathing problems, including asthma, as a result of the in-service automobile accident and due to his deviated nasal septum.  He asserts that he has sleep apnea due to his breathing problems.  11/10/11 VBMS, VA 21-4138 Statement in Support of Claim.  At the Board hearing, the Veteran also testified that he has experienced sleep problems for years.  10/28/2014 Virtual VA, Hearing Transcript at 5.  He testified that his wife and ex-wife have observed him stop breathing when sleeping at night.  Id.  His ex-wife, whom he was married to during service, told him that he "snored terrible" and he would stop breathing and gurgle.  Id. at 6.  In a lay statement, the Veteran's wife reported that the Veteran has had "breathing problems" and has "snored badly" during their entire marriage.  08/17/2010 VBMS, VA 21-4138 Statement in Support of Claim; 11/10/11 VBMS, VA 21-4138 Statement in Support of Claim.  

A February 2007 polysomnogram report reflects an impression of moderate sleep disruption in the supine position secondary to respiratory effort related arousals.  09/09/2010 VBMS, Medical Treatment Record-Government Facility.

In September 2010, the Veteran underwent a VA examination pertaining to asthma and sleep apnea.

The examiner opined that asthma and sleep apnea are not caused by or a result of post-operative nasal fracture with history of recurrent nose bleeds.  

The examiner's rationale was that asthma has no association with post-operative nasal fracture with history of recurrent nose bleeds and the onset of asthma was in 1998/99 per the Veteran, after leaving service.  

With regard to sleep apnea, the examiner reasoned that the Veteran has a sleep disorder only and was diagnosed in February 2007 after a sleep study.  The examiner commented that there is no firm diagnosis of sleep apnea.  

Additional opinions were sought as to whether asthma and/or sleep apnea have been aggravated by his deviated nasal septum, and whether his sleep apnea was due to service.  

In June 2015, the Veteran underwent a VA examination.  

The examiner diagnosed asthma.  The examiner opined that the asthma is not due to service, reasoning that there was no documented diagnosis and treatment of asthma in service.  As a medical professional, the examiner stated that the motor vehicle accident does not cause asthma.  The examiner cited to peer reviewed medical literature which finds that deviated nasal septum with reconstruction surgery or chronic sinusitis does not cause or aggravates the asthma.

With regard to the claimed sleep apnea, the examiner stated that there is no documented diagnosis of sleep apnea or treatment in service.  There is no medical basis to support the cause and aggravating effects relationship between the asthma and the motor vehicle accident and deviated nasal septum with reconstruction surgery.  The examiner stated that the Veteran has no documented diagnosis of sleep apnea in his VAMC problem lists, and a sleep disorder does not mean sleep apnea, which is a different disease entity.  There is no mention of treatment of sleep apnea including CPAP or BIPAP machine in his VAMC records.  The examiner stated that the risk factors for obstructive sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, menopause, and family history.  Medical conditions including pregnancy, congestive heart failure, end-stage renal disease, chronic lung disease, including chronic obstructive pulmonary disease (COPD) and idiopathic pulmonary fibrosis, stroke and transient ischemic attacks, acromegaly, hypothyroidism and polycystic ovary syndrome.  Per medical literature, it does not mention that deviated nasal septum with rhinoplasty cause or aggravates sleep apnea.

With regard to the Veteran's claimed asthma, as detailed above, service treatment records do not reflect any complaints, treatment, or diagnosis of this condition.  Likewise, he denied any asthma on separation from service.  There is also no medical evidence in support of his claim that his asthma is due to service or due to a service-connected disability.  The Board finds that the June 2015 VA examiner's opinion is the most probative of record as the opinion was based on a review of the evidence and a clear rationale is provided in support of the conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has asthma that manifested in service or is otherwise due to his active service based on a lack of continuity of symptomatology, nor that it is due to or aggravated by a service-connected disability.  

The Board has given consideration to the lay assertions from the Veteran that his asthma is due to his deviated septum.  However, the Veteran does not have the requisite medical expertise to find that his asthma is due to service or due to a service-connected disability.  In light of his lay assertions, a medical opinion was sought which was negative.  The medical opinion outweighs the lay contentions of the Veteran.  

With regard to the Veteran's claimed sleep apnea, as detailed above, sleep apnea has not been diagnosed by any medical provider.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (stating that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence of record does not otherwise reflect that he has a sleep disorder that is due to his period of active service or is due to his deviated septum or sinus disorder.  As detailed above, his service records provide no support for an in-service sleep condition, as he specifically denied sleep problems in 1992.  The post-service medical evidence also provides no support that he has a disorder due to service or to a service-connected disability.  The Board finds that the June 2015 examiner's opinion is the most probative of record as the opinion was based on a review of the evidence and a clear rationale is provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has sleep apnea or a sleep condition that manifested in service or is otherwise due to his active service based on a lack of continuity of symptomatology, nor that it is due to or aggravated by a service-connected disability.  

The Board has given consideration to the lay assertions from the Veteran, and the observations and recollections of his spouse and ex-spouse pertaining to his claimed sleep apnea.  The Veteran, his spouse, and his ex-spouse, however, do not have the requisite medical expertise diagnose a condition or to find that any sleep condition is due to service.  In light of his lay assertions, and the lay assertions of his spouse and ex-spouse, a medical opinion was sought which was negative.  The medical opinion outweighs the lay contentions of the Veteran and his lay witnesses.  

In conclusion, the most probative evidence is against a link between the claimed sleep condition and asthma and active service and a service-connected disability.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


